Citation Nr: 1435861	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  08-28 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In June 2014, the Veteran presented sworn testimony during a video conference hearing in Houston, Texas, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

The Veteran's currently diagnosed low back disability, to include degenerative changes at L5-S1, is likely the result of his active service.


CONCLUSION OF LAW

A diagnosed low back disability, to include degenerative changes at L5-S1, was incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim is granted herein, any error related to the VA's duty to notify and assist is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

A review of the Veteran's post-service treatment records reflects that he has been diagnosed with a small central subligamentous disc protrusion at L4-5 and L5-S1 and mild degenerative changes at L5-S1.  See private MRI, July 2006.  Although his service treatment records are negative for any back complaints, he claims that he fell down stairs while fighting a fire.  He has also submitted a statement from a fellow service member attesting to this in-service incident.  Additionally, an April 2006 letter from his private physician indicates that the Veteran had scar tissue relating to an old back injury at the time of a 1993 back surgery.  In light of lay evidence of an in-service event and the corroborating letter from the private physician, an in-service back injury can be conceded.  As such, the first and second elements of Shedden/Caluza are met.

The April 2006 letter from the private physician indicated that he had performed spinal surgery on the Veteran in 1993, which was related to a workers compensation injury.  However, at the time of the 1993 surgery, the physician indicated there was scar tissue from a previous back injury.  He opined that this scar tissue was the result of the Veteran's in-service back injury and that it had most likely predisposed him to the later 1993 back injury.  The Board notes that the private physician did not address an October 1990 diagnosis of acute lumbosacral strain in providing his opinion.  However, it is reasonable to assume that the physician - a neurosurgeon - would be able to distinguish between scar tissue from a 3 year old injury and that from a nearly 20 year old injury.  There is also no competent opinion that refutes the findings made by the private physician.  

As such, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current low back disability is related to his reported in-service back injury.  The benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for low back disability, to include degenerative changes at L5-S1, is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


